DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 9/6/22 in which claims 1-10, 24-30, 32, 34-37 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
Response to Arguments
Applicant arguments with respect to claims 1-10, 24-30, 32, 34-37 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations. Nevertheless, for clarification--
	Regarding applicant remarks on page 7 to the specification objections as to previous arguments/amendments made in the prosecution history of the application pertaining to [0029], [0078], a summary lies herein --the final rejection of 5/12/21 pages 6-7 was where the issue was first brought to applicant’s attention pertaining to lack of clarity and/or inconsistencies for [0029] and [0078].  The objections were addressed in applicant’s remarks of 10/11/21 page 13 by changing “polymerization process” to “resin application or molding process” in the claims though remarks indicated “resin application and/or a molding process”.  Examiner again reiterated the issue in the RCE non-final rejection of 12/28/21 pages 5-7 now in light of applicant’s amendment, where applicant’s remarks 4/18/22 page 12 indicated that there were explanations in [0165]-[0167].  Examiner indicated in the RCE final rejection of 5/6/22 page 38 that [0165]-[0167] did not further clarify the inconsistencies.  
	As for related arguments presented in the instant remarks, applicant indicates on page 8 that the term “resin application and/or molding process” is supported by [0038].  Examiner agrees that specification antecedent basis is found in [0038] for such a term, but that [0038] still does not clarify the definitions of molding in [0029] needed to interpret the claims or the other inconsistencies.
	Based on applicant’s remarks on pages 7-8 that “generating” is not new matter due to [0038], examiner will interpret Claim 1 Lines 22-24 as the “fiber-reinforced polymer composite fabric section is generated during the…process, wherein the fiber-reinforced polymer composite fabric section comprises a matrix phase of material.”
	Pertaining to applicant’s remarks on page 8 with respect to how “portions” and “upper structure” relate in Claim 37, examiner recommends clarifying such an explanation in the claims, such as amending Line 1 to read “A footwear article, comprising a footwear upper structure comprised of a plurality of portions”.  However, review would then be needed as to how to amend Lines 7-8 as to how the PTFE of the footwear upper structure relates back to the “at least one portion of the plurality of portions” in Line 2.
	Pertaining to applicant’s remarks on page 8 as to “other materials”, the metes and bounds of what constitutes “other materials” is not defined.  Examiner recommends deleting the term.
	Pertaining to applicant’s remarks on page 9 that Cochran contemplates cutting and therefore does not meet “without cutting” in the claims, examiner respectfully disagrees.  Though Cochran may contemplate cutting at some point in the process, there is a point in the process before cutting that the element is already unitary knit construction.  Inasmuch as the unitary knit construction is seamless, it is made without requiring cutting and joining.  Furthermore, examiner notes that the claims are product claims and not method claims.
	Pertaining to applicant’s remarks on page 10 that there is no “separately knitted insert, let alone existing loops” in Woodard for Claim 24, examiner respectfully disagrees.  All knits have existing loops.  Furthermore, separately knitted is extremely broad-- inasmuch as the insert is a different element from the rest of the upper, it is a separate insert, wherein the insert is knitted, and therefore separately knitted.  Nevertheless, for the sake of argument, new art has been presented.
Specification
The disclosure is objected to because of the following informalities: 
Related to previous objections/rejections in other office actions, Applicant’s disclosure in [029] seems inconsistent with prior art
[0029] discloses wet layup as resin poured in, but this process sounds dry
[0029] discloses dry layup as resin prepreg (pre-impregnated) fibers, but this process sounds wet; see extrinsic evidence Fujii et al USPN 4166889 Col. 5 Lines 45-57
Especially as prosecution seems to be focusing on this aspect, clarification is needed to advance prosecution
It is unclear if applicant means to be their own lexicographer; although applicant is allowed to be their own lexicographer, applicant must then clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning the term would otherwise possess (see MPEP 2111.01 IV).  Due to the lack of special definition, the term is unclear and clarification is needed as to disclosure’s intention
Related to previous objections/rejections in other office actions, even if [029] is currently disclosed correct, Applicant’s disclosure in [029] and [078] are inconsistent and need review
[029] discloses two molding processes: wet layup wherein resin is poured into reinforcing fiber/textile and 2) dry layup which utilizes resin prepreg (pre-impregnated) fibers
[078] discloses the resin application as a non-molding process
As best understood, [078] is incorrect and should be corrected to be consistent with [029] disclosing that resin application is also another option in a molding process; in line with this correction, the claims should also be corrected
[0146], [0147], and [0162] it is unclear what the difference is between “strand” and “waste”; [0146] seems to be recite “the start and the bottom edge interface of the toe element can be [1] only a strand, or [2] a couple strands of waste and a decoupling sacrificial strand”; [0147] seems to recite “heel area has an edge interface strand…that…links up to bottom edge (“toe”) interface strands…separated by a decoupling (or sacrificial) strand”; [0162] reads “chained together with one or more strands or a waste hinge 53”; is [0162] merely reciting that one or more strands can also be synonymously called a “waste hinge” or “waste section” 53?
Especially in light of the inconsistency in [029] and [078], [095] is recommended for review; “fully fashioning...save…material, which would otherwise be cut away…after polymerization.  But the fully-fashioned upper requires…polymerization process”; it is unclear what applicant is meaning to disclose in terms of fully fashioning, polymerization, and the difference between the two sentences
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-10, 24-30, 32, 34-37 is/are rejected under U.S.C. 112(b).
The term “resin application and/or molding process” beginning in Claim 1 Lines 20-21 is unclear and therefore renders the claim indefinite.  Pending clarification of [029] and [078], it is unclear if applicant means to recite “resin application” and “molding process” as alternatives of one another, or if applicant means to recite “molding process,” wherein “resin application” is one option of a “molding process.”  As best understood of [0029], in order to apply art and provide rejections, “resin application and/or molding process” will be interpreted as “molding process” where it could be dry or wet.
The term “resin application and/or molding process comprises the resin-impregnated strands being molded into a three-dimensional shape” in Claim 8 Lines 2-4 is unclear and therefore renders the claim indefinite.  Especially in light of the specification objections and as the remarks have not further clarified the disclosure of resin application and molding process in the specification, it is not understood how the resin application results in resin-impregnated strands being molded based on specification [0029].   As best understood of [0029] and in light of extrinsic evidence Fujii et al USPN 4166889, in order to apply art and provide rejections, “resin application and/or molding process” will be interpreted as “wet resin molding process.”
The term “resin application and/or molding process” beginning in Claim 24 Line 16 is similarly rejected and interpreted as indicated for Claim 1 Lines 20-21.
The term “resin application and/or molding process” beginning in Claim 37 Line 9 is similarly rejected and interpreted as indicated for Claim 1 Lines 20-21.
The term “or other materials” in Claim 37 Line 8 is unclear and therefore renders the claim indefinite.  The metes and bounds of this term are not delineated in the specification, such as in [024].  Examiner recommends deleting the term “or other materials”.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

FIRST INTERPRETATION: Claim(s) 1-3, 7, 8, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US Publication 2018/0303204) in view of Cochran (USPN 5874133) and Zavala (USPN 10306946).
Regarding Claim 1, Woodard teaches a footwear article (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 11; [0031] “article of footwear 100”) comprising: 
an upper (102) comprised of a plurality of materials that are knitted into ([0031] “article of footwear 100 may include an upper 102”; [0035] "forming the upper 102...by using one or more yarns...polyester...inelastic...elastic ...such as spandex"; [0034] “at least a portion of the upper 102…may be formed of a knitted component 134”; [0035] "knitted component 134 may include yarns formed of a thermoplastic polymer material (e.g., polyurethanes, polyamides, polyolefins and nylons) that transitions from a solid state to a softened or liquid state when subjected to certain temperatures at or above its melting point and then transitions back to the solid state when cooled...to thereby form an area of bonded or continuous material that exhibits certain advantageous properties including a relatively high degree of rigidity, strength, and water resistance"; [0054] "one yarn type (e.g. a thermoplastic polymer material yarn) may be located on one surface of the central portion 196 and a different yarn type (e.g. a polyester yarn) maybe located on an opposite facing surface of the central portion 196"; as such, plurality of materials are the first/second yarn type, thermoplastic polymer material and polyester yarn respectively)
a seamless upper formed in a unitary knit construction through a knitting process performed by a knitting machine (as for knitted and seamless via machine--see Fig. 11; [0002] “textiles…formed by…knitting machines.  One particular object that may be formed from a textile is an upper for an article of footwear”; [0047] “knitted component 134 may include a seamless portion formed on the knitting machine 178”); for unitary-- inasmuch as the plurality of materials make up a single upper, the upper is of a unitary construction),
wherein the unitary knit construction comprises an upper main body comprising a plurality of portions formed in the knitting process (see Figs. 1 and 11; [0032] “article of footwear 100…comprise…ankle opening 116…heel area 124 and a toe area 126”; [0037] “toe portion 144 of the knitted component 134…underfoot midfoot surface 148…heel portion 145”; [0054] “central portion 196”; inasmuch as these are part of the knitted upper, they are formed in the knitting process; wherein any knitted element will have portions),
at least one portion (196) of the plurality of portions in the unitary knit construction is comprised of strands knit in the unitary knit construction during the knitting process ([0054] "one yarn type (e.g. a thermoplastic polymer material yarn) may be located on one surface of the central portion 196 and a different yarn type (e.g. a polyester yarn) maybe located on an opposite facing surface of the central portion 196", where it was previously established that 196 is formed of the unitary construction in the knitting process);
wherein each of the plurality of portions is knitted into shape through the knitting process and is connected to another portion of the unitary knit construction seamlessly by knitting stitches that are generated in the knitting process (see Fig. 11; [0047] “knitted component 134 may include a seamless portion formed on the knitting machine 178”, where knitting indicates stitches and seamless indicates connected),
wherein the plurality of portions of the unitary knit construction comprise: a lateral side portion; a toe portion; a medial side portion; an ankle portion; an instep portion; and a heel portion (see aforementioned--see Figs. 1 and 11 instep portion; where lateral and medial side portion is along where the arrows end in Fig. 11 at 145; [0032] “article of footwear 100…comprise…ankle opening 116…heel area 124 and a toe area 126”);
wherein further an angle between the heel portion and the instep portion is formed through the knitting process (Woodard teaches both heel and instep portion which would naturally indicate an angle).

Woodard does not explicitly teach the footwear article with one or more polymer reinforcing elements,
at least one portion (196) of the plurality of portions in the unitary knit construction is a polymer reinforcing portion comprised of one or more polymer-reinforcing strands knit in the unitary knit construction during the knitting process,
the at least one portion of the plurality of portions being placed through a resin application and/or molding process subsequent to the knitting process to transform the at least one portion into a fiber-reinforced polymer composite fabric section comprising a matrix phase of material generated during the resin application and/or molding process and a reinforcing phase of material comprised of the one or more polymer-reinforcing strands embedded within the matrix phase.

However, as aforementioned, Woodard does utilize polyurethane as the thermoplastic polymer material as the first yarn type, and polyester as the second yarn type (see and [0035] and [0054]),
and Woodard does suggest a molding process with the thermoplastic polymer material and polyester ([0035] "knitted component 134 may include yarns formed of a thermoplastic polymer material (e.g., polyurethanes, polyamides, polyolefins and nylons) that transitions from a solid state to a softened or liquid state when subjected to certain temperatures at or above its melting point and then transitions back to the solid state when cooled...to thereby form an area of bonded or continuous material that exhibits certain advantageous properties including a relatively high degree of rigidity, strength, and water resistance" indicating molding with the polyurethane; in light of [0054] "one yarn type (e.g. a thermoplastic polymer material yarn) may be located on one surface of the central portion 196 and a different yarn type (e.g. a polyester yarn) maybe located on an opposite facing surface of the central portion 196", the polyester, being on the opposite surface of the thermoplastic polymer material polyurethane, would also be molded; wherein it is well known in the art by one of ordinary skill in the art that the transition when subjected to certain temperatures at or above its melting point and then the transition back to the solid state when cooled is considered a molding process, even if it is molded to a same or similar shape upon cooling).
Furthermore, the recitations “subsequent to the knitting process” is being treated as a product-by-process limitation. Therefore, even if Woodard’s method results in different structural characteristics of the end product than other methods, it still would have been prima facie obvious at the time the invention was made to Woodard’s method as claimed since such “subsequent to knitting” process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  Nevertheless, inasmuch as [0034] “the knitted component 134 as it may appear after a knitting process”, then to be able to subject knitted component 134 to transitions means that the knitting process has already occurred, and transitions are subsequent to a knitting process; where fiber-reinforced composite fabric section is the portion after the molding process that now exhibits advantageous properties.

Cochran teaches a footwear article with one or more polymer reinforcing elements (Col. 7 Lines 48, 53-54 "Example 1...(B) polyester knit fabric…of polyester yarn"; Col. 7 Lines 48, 64-67 "Example 1...as each ply (B) was laid up, it had been wet with…cross-linking polyurethane-forming liquid matrix material"; Col. 7 Line 48, Col. 8 Lines 3-5 Example 1...resulting product, after curing, comprised alternating plies of a composite composed of fabric (B) dispersed in a matrix of thermoset polyurethane formed in situ"; Col. 8 Lines 44-46, 58-59, 66-67 "the following…polyurethane-forming composition was used in the foregoing Examples 1...100 parts of Part A and 304 parts of Part B by weight were metered and mixed to form the polyurethane matrix...cured polyurethane resin showed excellent hydrolytic stability" as for mold-- Col. 7 Lines 7-9 "mold parts (14) and (16) are brought together to shape the structure under pressure as the polyurethane matrix is formed and cured"; Col. 9 Line 52, 57-60 "Example 4…ply (B)...placed ...against a male mold shaped as a last for a shoe.  Ply (B) was then wet out...as in the preceding examples using a resin"; Col. 9 Line 67 "film (B) stretched to conform to the mold"; wherein one or more polymer reinforcing elements is interpreted as the polymer reinforcing portion; wherein the polyurethane matrix material is the polymer reinforcing portion, wherein it is known in the art that polyurethane is a polymer; wherein this liquid material cures and around the dispersed polyester knit and therefore is a reinforcing portion),
at least one portion of the plurality of portions in the unitary knit construction is a polymer reinforcing portion comprised of one or more polymer-reinforcing strands knit in the unitary knit construction during the knitting process (see aforementioned interpretation of unitary which is met herein; inasmuch as it’s a knit polyester fabric, it’s a unitary knit construction and constitutes a portion; wherein the knit polyester is the polymer-reinforcing strand knit, wherein the cured polyurethane matrix is the polymer reinforcing portion; wherein the knit polyester is dispersed within the cured polyurethane matrix, and therefore the polymer reinforcing portion comprises the polymer-reinforcing strand)
the at least one portion of the plurality of portions being placed through a resin application and/or molding process subsequent to the knitting process to transform the at least one portion into a fiber-reinforced polymer composite fabric section comprising a matrix phase of material generated during the resin application and/or molding process and a reinforcing phase of material comprised of the one or more polymer-reinforcing strands embedded within the matrix phase (as best understood in light of the 112(b) rejections and applicant [0029], resin application and/or molding process is interpreted as molding process which could be dry or wet; wherein, similarly as aforementioned, “subsequent to the knitting process” is product by process, but is further supported inasmuch as the polyester is already knit; wherein the cured product is the fiber-reinforced polymer composite fabric section, wherein it is fiber-reinforced via the polyester being the fiber, inasmuch as the polyester is a yarn and yarn is made of fiber; wherein it is a polymer composite due to the polyester and polyurethane; and it is a fabric at least due to the polyester knit fabric; wherein the matrix phase of material is the polyurethane liquid matrix; wherein the reinforcing phase of material is the knit polyester; inasmuch as the polyester is dispersed, it is embedded, as one of ordinary skill in the art would understand in this process; wherein the generated product comprises the matrix).
Even though Woodard only suggests its polyurethane being the thermoplastic material undergoing molding, inasmuch as its polyester would undergo a similar process as it is understood to be a moldable material and is opposite the thermoplastic material surface when Woodard undergoes molding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard with Cochran inasmuch as Cochran utilizes the same materials (polyester and polyurethane), as a simple substitution of one method for another to bond the materials together, furthermore in order to shape to a desired aesthetic, such as a shoe (Col. 7 Lines 7-9; Col. 9 Lines 57-60, 67), especially as it is known in the art that heat softening then cooling to solid is part of a molding process (see extrinsic evidence Seamarks et al USPN 9642413), and Woodard is also a shoe.

Woodard also does not explicitly teach wherein the knit of the one or more polymer-reinforcing strands of the unitary knit construction is varied between two or more zones so as to  create two or more differing functions for the unitary knit construction without requiring cutting and joining to form the unitary knit construction.

Zavala teaches wherein the knit of the one or more polymer-reinforcing strands of the unitary knit construction is varied between two or more zones so as to  create two or more differing functions for the unitary knit construction (see Fig. 6; Col. 3 Lines 47-48 “article of footwear 100 may generally include…upper 120”; Col. 5 Lines 56-57 “upper 120 can be at least partially formed from a knitted component 130”; Col. 7 Lines 31-33 “forward knitted component 150 may include a plurality of zones that have one or more different physical properties”; Col. 8 Lines 1-3 “heel component 152 can include a plurality of zones that have one or more different physical properties”; Col. 6 Lines 21-24 “knitted component 130 can include…forward knitted component 150 and a second knitted component…152”; Col. 9 Lines 10-13 "third zones 218, 232 can be formed using a half-gauge knit to provide a ribbed appearance"; Col. 9 Lines 14-18 "second zones 216, 230 can be formed using a full-gauge knit and…have a mesh-type of appearance for increased breathability"; Col. 9 Lines 18-20 "first zones 214, 228 can be formed using a full-gauge knit"; wherein the different gauges and appearances indicate a varied knit between two or more zones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard’s knit upper with the various zones of Zavala in order to provide the desired aesthetic effect or breathability functions in areas desired for intended use.

As such, modified Woodard teaches without requiring cutting and joining to form the unitary knit construction (inasmuch as Woodard teaches a seamless upper, there is no cutting or joining; furthermore, modifying Woodard with the materials of Cochran still results in being seamless to form the unitary knit construction, and therefore without requiring cutting or joining to form the unitary knit construction, regardless of whether there is cutting in Cochran’s process performed on the already formed unitary knit construction).
Regarding Claim 2, modified Woodard teaches all the claimed limitations as discussed above in Claim 1.
Woodard further teaches wherein the plurality of portions further comprises one or more appendages in the unitary knit construction that are knitted into shapes through the knitting process  ([0034] "knitted component may form an underfoot portion 136…at least partially form, a midsole and/or an outsole. …two or more portions of the knitted component 134 may be formed separately as distinct integral one-piece elements and the respective elements attached") and
connected to the upper main body seamlessly via knitting stitches that are generated in the knitting process, or via connecting strands that are generated in the knitting process (see [0034] above).
Regarding Claim 3, modified Woodard teaches all the claimed limitations as discussed above in Claim 2.
Woodard further teaches wherein the one or more appendages in the unitary knit construction comprise one or more of: a sole; an insole; a tongue; a heel support; a side support; another upper layer; an inner layer; a terry loop cushion assembly structure; a liner; and a lattice structure, the lattice structure comprising one or more knit void, hollow, and/or open spaces thereby creating a cage for the seamless upper (see [0034] above where a midsole and/or an outsole is formed with underfoot portion 136”).
Regarding Claim 7, modified Woodard teaches all the claimed limitations as discussed above in Claim 1.
Modified Woodard further teaches wherein the one or more polymer-reinforcing strands are knitted, inter-looped, plaited, tucked and/or passed on both faces of the fiber-reinforced polymer composite fabric section during the knitting process (see rejection of Claim 1, where the polyester is knitted as the polymer-reinforced strand, meeting the recitation; where the layer of the upper formed would have at least two faces).  
Regarding Claim 8, modified Woodard teaches all the claimed limitations as discussed above in Claim 2.
Cochran further teaches wherein the one or more polymer-reinforcing strands comprise resin-impregnated strands (Col. 7 Lines 48, 53 "Example 1...(B) polyester knit fabric"; Col. 7 Lines 48, 64-67 "Example 1...as each ply (B) was laid up, it had been wet with…cross-linking polyurethane-forming liquid matrix material", wherein it is known in art that wetting is resin-impregnating (see extrinsic evidence Fujii et al 4166889 Col. 5 Lines 45-47 "wet process which comprises …impregnating a substrate with a solution of the polyurethane resin"; Col. 6 Lines 16-19 "sheet material of this invention...useful as...leather substitutes for shoes, footwear"), and therefore the polyester becomes pre-impregnated strands),
and the resin application and/or molding process comprises the resin-impregnated strands being molded into a three-dimensional shape with heat and pressure (as best understood from the 112(b) rejections, in light of applicant [029] and extrinsic evidence Fujii et al USPN 4166889, resin application and/or molding process is interpreted as wet resin molding process; Col. 7 Lines 7-9 "mold parts (14) and (16) are brought together to shape the structure under pressure as the polyurethane matrix is formed and cured", wherein it is known that molding involves heat (see extrinsic evidence Seamarks et al USPN 9642413) in addition to pressure in order to form a desired shape; inasmuch as the process and resin-impregnation is taught, therefore the molding would be of the resin-impregnated strands).

Regarding Claim 37, Woodard teaches a footwear article (see Fig. 11; [0031] “article of footwear 100 may include an upper 102”) comprised of
a plurality of portions (see Fig. 11; [0037] “toe portion 144 of the knitted component 134…underfoot midfoot surface 148…heel portion 145”; [0054] “central portion 196”; inasmuch as these are part of the knitted upper, they are formed in the knitting process), having
at least one portion of the plurality of portions comprising at least one fiber or yarn ([0054] "one yarn type (e.g. a thermoplastic polymer material yarn) may be located on one surface of the central portion 196 and a different yarn type (e.g. a polyester yarn) maybe located on an opposite facing surface of the central portion 196", wherein the polyester is a yarn, wherein yarn is made of fiber),
knit through a knitting process by using a knitting machine exclusively (see Fig. 11; furthermore, inasmuch as central portion 196 is of knitted component 134, and [0047] “knitted component 134 may include a seamless portion formed on the knitting machine 178”, the central portion 196 is knit through the knitting process of the knitting machine),
and wherein further a footwear upper structure (102) includes polytetrafluorethylene or other materials that are knitted in the footwear upper structure (wherein other material in aforementioned [0054] is in the upper; see further details in rejection of Claim 1).

Woodard does not explicitly teach wherein the at least one portion comprises at least one polymer-reinforcing fiber,
and wherein further a footwear upper structure includes polytetrafluorethylene or other materials that are knitted in the footwear upper structure to resist resin associated with a resin application and/or molding process;
the at least one portion of the plurality of portions comprising the at least one polymer-reinforcing fiber or yarn being placed through the resin application and/or molding process in order to transform the at least one portion of the plurality of portions into a fiber-reinforced polymer composite fabric section comprising a matrix phase of material generated during the resin application and/or molding process and a reinforcing phase of material comprised of the at least one polymer-reinforcing fiber or yarn embedded within the matrix phase.

However, as aforementioned, Woodard does utilize polyurethane as the thermoplastic polymer material as the first yarn type, and polyester as the second yarn type (see and [0035] and [0054]),
and Woodard does suggest a molding process with the thermoplastic polymer material and polyester ([0035] "knitted component 134 may include yarns formed of a thermoplastic polymer material (e.g., polyurethanes, polyamides, polyolefins and nylons) that transitions from a solid state to a softened or liquid state when subjected to certain temperatures at or above its melting point and then transitions back to the solid state when cooled...to thereby form an area of bonded or continuous material that exhibits certain advantageous properties including a relatively high degree of rigidity, strength, and water resistance" indicating molding with the polyurethane; in light of [0054] "one yarn type (e.g. a thermoplastic polymer material yarn) may be located on one surface of the central portion 196 and a different yarn type (e.g. a polyester yarn) maybe located on an opposite facing surface of the central portion 196", the polyester, being on the opposite surface of the thermoplastic polymer material polyurethane, would also be molded; wherein it is well known in the art by one of ordinary skill in the art that the transition when subjected to certain temperatures at or above its melting point and then the transition back to the solid state when cooled is considered a molding process, even if it is molded to a same or similar shape upon cooling).

Cochran further teaches wherein the at least one portion comprises at least one polymer-reinforcing fiber (Col. 7 Lines 48, 53 "Example 1...(B) polyester knit fabric"; Col. 7 Lines 48, 64-67 "Example 1...as each ply (B) was laid up, it had been wet with…cross-linking polyurethane-forming liquid matrix material"; Col. 7 Line 48, Col. 8 Lines 3-5 Example 1...resulting product, after curing, comprised alternating plies of a composite composed of fabric (B) dispersed in a matrix of thermoset polyurethane formed in situ"; Col. 8 Lines 44-46, 58-59, 66-67 "the following…polyurethane-forming composition was used in the foregoing Examples 1...100 parts of Part A and 304 parts of Part B by weight were metered and mixed to form the polyurethane matrix...cured polyurethane resin showed excellent hydrolytic stability" as for mold-- Col. 7 Lines 7-9 "mold parts (14) and (16) are brought together to shape the structure under pressure as the polyurethane matrix is formed and cured"; Col. 9 Line 52, 57-60 "Example 4…ply (B)...placed ...against a male mold shaped as a last for a shoe.  Ply (B) was then wet out...as in the preceding examples using a resin"; Col. 9 Line 67 "film (B) stretched to conform to the mold"; wherein the knit polyester is the polymer-reinforcing fiber;  wherein the knit polyester is the polymer-reinforcing fiber, inasmuch as it is a polymeric fiber that is reinforcing the cured polyurethane matrix)
and wherein further a footwear upper structure includes polytetrafluorethylene or other materials that are knitted in the footwear upper structure to resist resin associated with a resin application or molding process (as best understood in light of the 112(b) rejections and applicant [0029], resin application and/or molding process is interpreted as molding process which could be dry or wet; see aforementioned, wherein the polyester is the other material, wherein the polyester resists the resin of the polyurethane matrix inasmuch as it occupies space that otherwise would be of the polyurethane)
the at least one portion of the plurality of portions comprising the at least one polymer-reinforcing fiber or yarn being placed through the resin application and/or molding process in order to transform the at least one portion of the plurality of portions into a fiber-reinforced polymer composite fabric section comprising a matrix phase of material generated during the resin application and/or molding process and a reinforcing phase of material comprised of the at least one polymer-reinforcing fiber or yarn embedded within the matrix phase (see aforementioned for resin application and/or molding process; wherein the cured product is the fiber-reinforced polymer composite fabric section, wherein it is fiber-reinforced via the polyester being the fiber, inasmuch as the polyester is a yarn and yarn is made of fiber; wherein it is a polymer composite due to the polyester and polyurethane; and it is a fabric at least due to the polyester knit fabric; wherein the matrix phase of material is the polyurethane liquid matrix; wherein the reinforcing phase of material is the knit polyester; inasmuch as the polyester is dispersed, it is embedded, as one of ordinary skill in the art would understand in this process; wherein the generated product comprises the matrix).
Even though Woodard only suggests its polyurethane being the thermoplastic material undergoing molding, inasmuch as its polyester would undergo a similar process as it is understood to be a moldable material and is opposite the thermoplastic material surface when Woodard undergoes molding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard with Cochran inasmuch as Cochran utilizes the same materials (polyester and polyurethane), as a simple substitution of one method for another to bond the materials together, furthermore in order to shape to a desired aesthetic, such as a shoe (Col. 7 Lines 7-9; Col. 9 Lines 57-60, 67), especially as it is known in the art that heat softening then cooling to solid is part of a molding process (see extrinsic evidence Seamarks et al USPN 9642413), and Woodard is also a shoe.

Woodard does not explicitly teach wherein the knit of the at least one polymer-reinforcing fiber or yarn is varied between two or more zones so as to create two or more differing functions for the at least one portion of the plurality of portions without requiring cutting and/or joining to form the at least one portion of the plurality of portions.

Zavala teaches wherein the knit of the one or more polymer-reinforcing strands of the unitary knit construction is varied between two or more zones so as to  create two or more differing functions for the unitary knit construction (see Fig. 6; Col. 3 Lines 47-48 “article of footwear 100 may generally include…upper 120”; Col. 5 Lines 56-57 “upper 120 can be at least partially formed from a knitted component 130”; Col. 7 Lines 31-33 “forward knitted component 150 may include a plurality of zones that have one or more different physical properties”; Col. 8 Lines 1-3 “heel component 152 can include a plurality of zones that have one or more different physical properties”; Col. 6 Lines 21-24 “knitted component 130 can include…forward knitted component 150 and a second knitted component…152”; Col. 9 Lines 10-13 "third zones 218, 232 can be formed using a half-gauge knit to provide a ribbed appearance"; Col. 9 Lines 14-18 "second zones 216, 230 can be formed using a full-gauge knit and…have a mesh-type of appearance for increased breathability"; Col. 9 Lines 18-20 "first zones 214, 228 can be formed using a full-gauge knit"; wherein the different gauges and appearances indicate a varied knit between two or more zones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard’s knit upper with the various zones of Zavala in order to provide the desired aesthetic effect or breathability functions in areas desired for intended use.

As such, modified Woodard teaches without requiring cutting and joining to form the unitary knit construction (inasmuch as Woodard teaches a seamless upper, there is no cutting or joining; furthermore, modifying Woodard with the materials of Cochran still results in being seamless to form the unitary knit construction, and therefore without requiring cutting or joining to form the unitary knit construction, regardless of whether there is cutting in Cochran’s process performed on the already formed unitary knit construction).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US Publication 2018/0303204) in view of Cochran (USPN 5874133) and Zavala (USPN 10306946), as applied to the FIRST INTERPRETATION above, further in view of Hoying et al (US Publication 2019/0231021), herein Hoying.
Regarding Claim 4, modified Woodard teaches all the claimed limitations as discussed above in Claim 1.
Modified Woodard does not explicitly teach wherein the one or more polymer-reinforcing strands comprise one or more of: a comingled thermoplastic adhesive yarn; a meta-aramid; a para-aramid; a comingled non-thermal adhesive yarn; aramid yarn.

However, modified Woodard does teach that its one or more polymer-reinforcing strand is polyester (see aforementioned as provided by Cochran).  

Hoying teaches wherein the one or more polymer-reinforcing strands comprise one or more of: a comingled thermoplastic adhesive yarn; a meta-aramid; a para-aramid; a comingled non-thermal adhesive yarn; aramid yarn (see title "method for manufacturing a shoe upper"; [0218] "yarn or threads, respectively, used for the knit fabric of the present invention usually comprise fibers…fibers may include natural or synthetic materials….among the synthetic fibers are polymer-based fibers such as polypropylene, acrylic, polyamide ("PA"), for example, Nylon, polyester, polyethylene terephthalate ("PET)", PBT, PU (e.g. thermoplastic PU, elastane, or spandex), para-aramid (e.g., Kevlar), synthetic silks)...which can be ...high-performance fibers"; see Fig. 8; [0221] "fiber...530...are acrylic or spandex").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard’s polyester yarn to be of Hoying’s para-aramid as a simple substitution of one known knitted upper material for another, especially as Hoying teaches as such, especially for high-performance uses ([0218]), wherein it is known in the art to utilize such a material in a footwear molding process ([0272] “possible to give the knit fabric a three-dimensional shape by means of the polymer coating by compression-molding.  The polymer coating may be thermoplastic urethane (TPU)”; [0277] “knit fabric may be pressed into a three-dimensional shape in a machine for compression-molding”; wherein it is known in the art that aramid may be compression molded in a shoe (see extrinsic evidence Farys et al 2002/0144434).
Regarding Claim 5, modified Woodard teaches all the claimed limitations as discussed above in Claim 2.
Modified Woodard further teaches wherein the one or more polymer-reinforcing strands comprises polymer reinforcement fibers operable to support the at least one portion of the plurality of portions in the unitary knit construction (see aforementioned rejection of Claim 1 in light of Cochran wherein the polyester is a polymer reinforcement fiber that supports the cured polyurethane matrix).

Woodard does not explicitly teach wherein the polymer reinforcement fibers comprise one or more of: carbon fibers, oxidized fibers, glass, vitreous silica, aramid, auxetic fibers, thermo-shielded electronic cable, thermo coupling wires, braids, hemp, jute, flax, boron, basalt, metals, shape memory alloys, and ceramics.

However, modified Woodard does teach that its one or more polymer-reinforcing strand is polyester (see aforementioned as provided by Cochran).  

Hoying teaches wherein the polymer reinforcement fibers comprise one or more of: carbon fibers, oxidized fibers, glass, vitreous silica, aramid, auxetic fibers, thermo-shielded electronic cable, thermo coupling wires, braids, hemp, jute, flax, boron, basalt, metals, shape memory alloys, and ceramics (see title "method for manufacturing a shoe upper"; [0218] "yarn or threads, respectively, used for the knit fabric of the present invention usually comprise fibers…fibers may include natural or synthetic materials….among the synthetic fibers are polymer-based fibers such as polypropylene, acrylic, polyamide ("PA"), for example, Nylon, polyester, polyethylene terephthalate ("PET)", PBT, PU (e.g. thermoplastic PU, elastane, or spandex), para-aramid (e.g., Kevlar), synthetic silks)...which can be ...high-performance fibers"; see Fig. 8 [0221] "fiber...530...are acrylic or spandex").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard’s polyester yarn to be of Hoying’s para-aramid as a simple substitution of one known knitted upper material for another, especially as Hoying teaches as such, especially for high-performance uses ([0218]), wherein it is known in the art to utilize such a material in a footwear molding process ([0272] “possible to give the knit fabric a three-dimensional shape by means of the polymer coating by compression-molding.  The polymer coating may be thermoplastic urethane (TPU)”; [0277] “knit fabric may be pressed into a three-dimensional shape in a machine for compression-molding”; wherein it is known in the art that aramid may be compression molded in a shoe (see extrinsic evidence Farys et al 2002/0144434).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US Publication 2018/0303204) in view of Cochran (USPN 5874133), Zavala (USPN 10306946), and Hoying et al (US Publication 2019/0231021), herein Hoying, as applied to the FIRST INTERPRETATION above, further in view of Bohringer et al (US Publication 2017/0176146), herein Bohringer.
Regarding Claim 6, modified Woodard teaches all the claimed limitations as discussed above in Claim 5.
Modified Woodard does not explicitly teach where one or more reinforcement weft knitting warp yarns are knitted, inter-looped, plaited, tucked and/or passed across selected portions of the plurality of portions during the knitting process in one or more directions,
and wherein the one or more reinforcement weft knitted warp yarns are integrated into one or more components or layers of the seamless upper.

Bohringer teaches where one or more reinforcement weft knitting warp yarns are knitted, inter-looped, plaited, tucked and/or passed across selected portions of the plurality of portions during the knitting process in one or more directions (see Fig. 1A; structural element 3b; [0091] "knitted textile fabric in the form of...warp-knitted fabric and/or weft-knitted fabric; [0087] "knitted fabric 3 includes ...needle loops 3a and a multiplicity of at least one other structural element 3b"; [0087] "fabric 3 is ...UHMW-PE; [0126] "knitted textile fabric 3 takes the form of a two-dimension textile sheet material"; [0101] "3b is selected from the group of tuck loop, float, inlay, partial insertion and filler thread", where the existence of 3b indicates reinforcement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard with the reinforcement weft knitting warp yarn of Bohringer to improve mechanical stability and/or integrity, further enhancing a ballistic-protective performance ([0101]), especially as modified Woodard contains para aramid known for ballistic-protective performance.

As such, modified Woodard teaches and wherein the one or more reinforcement weft knitted warp inserted yarns are integrated into one or more components or layers of the seamless upper (Woodard teaches at least one layer of a seamless upper, where the reinforcement weft knitting warp yarn of Bohringer would be incorporated into the seamless upper).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US Publication 2018/0303204) in view of Cochran (USPN 5874133) and Zavala (USPN 10306946), as applied to the FIRST INTERPRETATION above, further in view of Graeber (USPN 1712344).
Regarding Claim 9, modified Woodard teaches all the claimed limitations as discussed above in Claim 1.
Woodard further teaches wherein the angle between the heel portion and the instep portion is formed exclusively through the knitting process (as aforementioned in the rejection of Claim 1, Woodard teaches the heel portion and instep portion formed through the knitting process and which will form an angle); and
the heel portion is formed by an insert generated in the knitting process (see Fig. 11; [0037] "heel portion 145", insert being the area of 145 where the arrows begin),
the insert being attached but separately shaped (see Figs. 10 and 11; [0049] "connection structure 192 may be formed after the knitting process…heel portion 145…may be formed with a similar process", where it is a separate shape),
the insert having existing loops ([0053] "first edge 204 may represent a first course of the knitted component…and the first edge 204 may form a rear (e.g., heel-side portion of the collar 118", where course indicates loops, especially in light of [0052] “knitting machine…may hold loops forming the terminal outer portions of the overfoot side 188…knitting machine may continue knitting…186 while simultaneously re-joining the loops held on the needle bed as the pattern widens.  The rejoining of the loops is depicted by the arrows 202.  The rejoining of the loops may form the connection structure 192”; [0049] "connection structure 192 may be formed after the knitting process…heel portion 145…may be formed with a similar process”),
the medial side portion having existing loops and the lateral side portion having existing loops (see [0053]),
wherein the existing loops of the insert connect to the existing loops of the medial side portion and the existing loops of the lateral side portion to attach the insert to the medial side portion and the lateral side portion (see Fig. 10 for 192 of 144 toe; rejoining of loops 202; similarly for 145 of Fig. 11; see [0053]).

Woodard does not explicitly teach and wherein the angle is greater than 70°.

Graeber teaches wherein the angle is greater than 70° (see Fig. 5; page 2 Line 3 "middle portion 8"; page 2 Lines 3-4 "two heel portions 6 and 7"; page 2 Lines 6-9 "during the narrowing operation the width of the pieces 6 and 7 is transferred inwardly, thereby working their meshes into the meshes of the piece 8"; page 2 Lines 11-14 "rows of loops of the heel portions 6 and 7 extend at right angles to the rows of loops of the leg portion 1 and of the adjoining foot portion 8").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard, if necessary, to have the angle of Graeber for improved manufacturing and aesthetic purposes (page 2 Lines 14-19).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US Publication 2018/0303204) in view of Cochran (USPN 5874133), Zavala (USPN 10306946), and Graeber (USPN 1712344), as applied to the FIRST INTERPRETATION above, further in view of Aristizabal et al (US Publication 2018/005145), herein Aristizabal.
Regarding Claim 10, modified Woodard teaches all the claimed limitations as discussed above in Claim 9.
Woodard further teaches wherein the unitary knit construction is fully shaped in three dimensions through the knitting process by using the knitting machine exclusively (see Fig. 1 for 3 dimensions resulting from knitting together Fig. 11),
and wherein further the plurality of portions have different configurations defined by the knitting process (see Fig. 11 for different shapes to the different portions).

Woodard does not explicitly teach at least one of the different configurations comprise a fiber and/or yarn density for the one or more polymer-reinforcing strands that is varied within one of the plurality of portions.

Aristizabal teaches at least one of the different configurations comprise a fiber and/or yarn density for the one or more polymer-reinforcing strands that is varied within one of the plurality of portions ([0090] "Fig. 20 illustrates a knitted shoe upper (200) having regions of higher breathability (achieved with a loose knit construction) (201) and areas of lower breathability (achieved with a tight knit construction (202)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodard’s portions with the fiber density of Aristizabal for breathability as desired ([0090]).

SECOND INTERPRETATION: Claim(s) 24-28, 30, 32, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavala (USPN 10306946) in view of Podhajny et al (USPN 9861160), herein Podhajny, and Cochran (USPN 5874133).
Regarding Claim 24, Zavala teaches a footwear article (see Figs. 1 and 6; Col. 3 Line 47 “article of footwear 100”), comprising:
a unitary three-dimensionally shaped footwear upper structure (Col. 2 Lines 33-36 "upper also includes a forward portion including a forward knitted component of unitary knit construction.  Additionally, the upper includes a heel portion including a heel knitted component of unitary knitted construction"; Col. 7 Line 31 “forward knitted component 150” which is the upper structure that has been disclosed as unitary; inasmuch as the upper exists, it is three-dimensional),
the footwear upper structure comprising a plurality of areas (see Fig. 6; zones 214, 216, 218, 228, 230, 232),
the plurality of areas comprising a lateral side portion, a medial side portion, a toe portion, a heel portion, an ankle portion, and an instep portion (Col. 3 Lines 58-59 "footwear 100 also includes a lateral side 104 and a medial side 105"; for toe portion-- Col. 3 Lines 49-53 "footwear 100 may be divided….into…forefoot region 101….corresponding with the toes"; for heel portion-- Col. 3 Line 52 "heel region 103"; for ankle portion -- Fig. 1; Col. 7 Line 63 "collar 123 of upper 120"; for instep portion -- see Fig. 1 tongue area such as where annotation 120 is located),
two or more edges from respective ones of the plurality of areas are attached to a separately knitted insert structure via use of loops located on the two or more edges and loops located on the separately knitted insert structure, the loops located on one of the two or more edges being manipulated and configured into place with the loops located on a first edge of the separately knitted insert structure, and the loops located on a second one of the two or more edges being manipulated and configured into place with the loops located on a second edge of the separately knitted insert structure (for separately knitted insert structure--see Fig. 6; Col. 9 Line 66 - Col. 10 Line 1 "forward knitted component 150 and heel knitted component 152 are separate and independent and are each of unitary knit construction"; Col. 6 Lines 22-24 "forward knitted component 150 and...heel knitted component 152 that are joined together to cooperatively define knitted component 130"; Col. 6 Line 48 "one-piece element of unitary knit construction is provided"; as for edges--see Fig. 5; Col. 6 Lines 57-61 "heel knitted component 152 can include ...first side edge 224...and a second side edge 226"; Col. 6 Lines 66-67 "forward knitted component 150 can be coupled to heel knitted component 152"; Col. 7 Lines 1-7 "first rear edge 210 of forward knitted component 150 can be coupled to first side edge 224 of heel knitted component 152 to define a first seam 240 of upper 120.  Also, second rear edge 212 of forward knitted component 150 can be coupled to second side edge 226 of heel knitted component 152 to define a second seam 242 of upper 120", wherein one of ordinary skill in the art understands that a knitted component has loops and therefore the seams involve the loops manipulated as recited).

Zavala discloses via its incorporation by reference of Podhajny (Col. 9 Lines 29-35 "zones 214, 216, 218, 228, 230, 232 can be formed and incorporated according to...application Ser. No. 13/691,316 to Podhajny, et al...which is hereby incorporated by reference in its entirety", wherein Ser. No. 13/691,316 is USPN 9861160 of Podhajny herein)--
the upper structure comprising a plurality of materials that includes at least one type of polymer-reinforcing fiber,
the at least one type of polymer-reinforcing fiber being configured into at least one area of the footwear upper structure through knitting,
the footwear upper structure being knitted into shape via use of the plurality of materials.

Podhjany teaches an upper structure comprising a plurality of materials that includes at least one type of polymer-reinforcing fiber (Col. 6 Lines 28-30 "first yarn 134 may be an elastic yarn, such as...elastane...covered with...polyester yarn"; Col. 6 Lines 30-31 "second yarn 135 may be two ends of...polyester yarn"; Col. 7 Lines 16-18 "third yarn 136 may incorporate a fusible or thermoplastic polymer material, which softens or melts when heated and returns to a solid state when cooled"; Col. 7 Lines 28-30 "thermoplastic material, which may be thermoplastic polyurethane"; Col. 7 Lines 32-35 "third yarn 136 may be ...elastane covered with...polyester and a fusible or thermoplastic polymer material"; Col. 9 Lines 44-46 "fourth yarn 137 may...have...elastane covered with…polyester"; Col. 10 Lines 47-49 "inlaid strand 140 may include any of the materials for the yarns within knitted component 130, such as cotton, elastane, polyester, rayon, wool and nylon”; therefore, there is a first thermoplastic yarn of polyurethane being third yarn 136; and a second yarn of polyester being second yarn 135; wherein the polymer-reinforcing fiber is the polyester).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zavala with the material of Podhajny especially as Zavala already disclosed Podhajny via incorporation by reference.

As such, Zavala in view of Podhjany teaches the at least one type of polymer-reinforcing fiber being configured into at least one area of the footwear upper structure through knitting (Zavala already teaches knitting the upper wherein Podhajny teaches that at least one area is of the polyester polymer-reinforcing fiber),
the footwear upper structure being knitted into shape via use of the plurality of materials (Podhajny Figs. 1, 6B already indicate its upper structure being knitted into shape via the plurality of materials; inasmuch as Zavala Col. 9 Lines 29-35 indicates its zones of its upper are formed via Podhajny and therefore Podhajny’s materials, the recitation is met).

Zavala does not explicitly teach the at least one type of polymer-reinforcing fiber being placed through a resin application and/or molding process subsequent to the knitting
to transform the at least one area of the footwear upper structure into a fiber-reinforced polymer composite fabric section comprising a matrix phase of material generated during the resin application and/or molding process and a reinforcing phase of material comprised of the at least one type of polymer-reinforcing fiber.

However, it is known in the art to mold uppers of polyurethane and polyester as taught by Zavala via incorporation by reference (see extrinsic evidence Woodard US Publication 2018/0303204 [0035], [0054], further explained in FIRST INTERPRETATION).
Furthermore, the recitations “subsequent to the knitting process” is being treated as a product-by-process limitation. Therefore, even if Zavala’s method results in different structural characteristics of the end product than other methods, it still would have been prima facie obvious at the time the invention was made to Zavala’s method as claimed since such “subsequent to knitting” process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  Nevertheless, inasmuch as Zavala Col. 6 Lines 35-37 “the term ‘unitary knit construction’ means that the respective component is formed as a one-piece element through a knitting process” is then to be able to subject knitted component 130 to transitions means that the knitting process has already occurred, and transitions are subsequent to a knitting process; where fiber-reinforced composite fabric section is the portion after the molding process that now exhibits advantageous properties).

Cochran teaches molding a shoe (Col. 7 Lines 7-9; Col. 9 Lines 57-60, 67) of polyurethane and polyester, specifically:
the at least one type of fiber is at least one type of polymer-reinforcing fiber (Col. 7 Lines 48, 53 "Example 1...(B) polyester knit fabric"; Col. 7 Lines 48, 64-67 "Example 1...as each ply (B) was laid up, it had been wet with…cross-linking polyurethane-forming liquid matrix material"; Col. 7 Line 48, Col. 8 Lines 3-5 Example 1...resulting product, after curing, comprised alternating plies of a composite composed of fabric (B) dispersed in a matrix of thermoset polyurethane formed in situ"; Col. 8 Lines 44-46, 58-59, 66-67 "the following…polyurethane-forming composition was used in the foregoing Examples 1...100 parts of Part A and 304 parts of Part B by weight were metered and mixed to form the polyurethane matrix...cured polyurethane resin showed excellent hydrolytic stability" as for mold-- Col. 7 Lines 7-9 "mold parts (14) and (16) are brought together to shape the structure under pressure as the polyurethane matrix is formed and cured"; Col. 9 Line 52, 57-60 "Example 4…ply (B)...placed ...against a male mold shaped as a last for a shoe.  Ply (B) was then wet out...as in the preceding examples using a resin"; Col. 9 Line 67 "film (B) stretched to conform to the mold"; wherein the knit polyester is the polymer-reinforcing fiber, inasmuch as it is a polymeric fiber that is reinforcing the cured polyurethane matrix); 
the at least one type of polymer-reinforcing fiber being placed through a resin application and/or molding process subsequent to the knitting to transform the at least one area of the footwear upper structure into a fiber-reinforced polymer composite fabric section comprising a matrix phase of material generated during the resin application or molding process and reinforcing phase of material comprised of the at least one type of polymer-reinforcing fiber (as best understood in light of the 112(b) rejections and applicant [0029], resin application and/or molding process is interpreted as molding process which could be dry or wet; wherein, similarly as aforementioned, “subsequent to the knitting process” is product by process, but is further supported inasmuch as the polyester is already knit; wherein the cured product is the fiber-reinforced polymer composite fabric section, wherein it is fiber-reinforced via the polyester being the fiber, inasmuch as the polyester is a yarn and yarn is made of fiber; wherein it is a polymer composite due to the polyester and polyurethane; and it is a fabric at least due to the polyester knit fabric; wherein the matrix phase of material is the polyurethane liquid matrix; wherein the reinforcing phase of material is the knit polyester; inasmuch as the polyester is dispersed, it is embedded, as one of ordinary skill in the art would understand in this process; wherein the generated product comprises the matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zavala’s polyester and polyurethane to be of the structure of Cochran’s process inasmuch as Cochran utilizes the same materials (polyester and polyurethane), as a simple substitution of one method for another to bond the materials together, furthermore in order to shape to a desired aesthetic, such as a shoe (Col. 7 Lines 7-9; Col. 9 Lines 57-60, 67), especially as it is known in the art that heat softening then cooling to solid is part of a molding process (see extrinsic evidence Seamarks et al USPN 9642413), and Zavala is also a shoe.
Regarding Claim 25, modified Zavala teaches all the claimed limitations as discussed above in Claim 24.
Zavala with Podhajny via incorporation by reference further teaches wherein the at least one area of the footwear upper structure that includes the at least one type of polymer-reinforcing fiber comprises the ankle portion (see Zavala Fig. 6; ankle portion being collar--Col. 8 Lines 15-17 "third zone 232 may be provided…associated with collar 132"; Col. 9 Lines 18-20 "first zones 214, 228 can be formed using…yarns made from thermoplastic polymeric material"; Col. 9 Lines 25-26 "these thermoplastic yarns can be absent from second and third zones 216, 230, 218, 232"; wherein Podhajny’s polyester polymer-reinforcing fiber is taught in the collar area--Col. 6 Lines 18-19 "collar region 131 that is formed from a first yarn 134 and a second yarn 135"; Col. 6 Lines 28-29 "first yarn 134 may be an elastic yarn, such as...elastane...covered with...polyester yarn"; Col. 6 Lines 30-31 "second yarn 135 may be two ends of...polyester yarn" ),
the ankle portion being configured into a sock-like construction (see Zavala Fig. 6),
the sock-like construction comprising the footwear upper structure, a liner for the footwear upper structure, or a layer of the footwear upper structure (see Zavala Fig. 1 for upper structure).
Regarding Claim 26, modified Zavala teaches all the claimed limitations as discussed above in Claim 24.
Zavala further teaches wherein at least one of the plurality of areas comprises one or more knit void spaces thereby creating a cage or lattice structure for the at least one of the plurality of areas (Col. 9 Lines 17-18 "second zones 216, 230 can have a mesh-type of appearance for increased breathability", wherein a mesh is a knit void spaces of lattices).
Regarding Claim 27, modified Zavala teaches all the claimed limitations as discussed above in Claim 26.
Zavala further teaches wherein the one or more knit void spaces are included in at least the lateral side portion, the medial side portion, the heel portion, a tongue portion, and/or the toe portion (see Fig. 6 where 230 is in heel portion; where 216 is in tongue portion; Col. 4 Lines 55-56 “tongue 140”).
Regarding Claim 28, modified Zavala teaches all the claimed limitations as discussed above in Claim 24.
Zavala further teaches wherein a fiber density for the at least one type of polymer-reinforcing fiber is varied within the at least one area of the footwear upper structure (Col. 9 Lines 10-12 "third zones 218, 232 can be formed using a half-gauge knit to provide a ribbed appearance"; Col. 9 Lines 14-15 "second zones 216, 230 can be formed using a full-gauge knit"; Col. 9 Lines 18-19 "first zones 214, 228 can be formed using a full-gauge knit", wherein it is known in the art that a full-gauge knit would have a greater fiber density than a half-gauge knit, see extrinsic evidence Nilsson NPL).
Regarding Claim 30, modified Zavala teaches all the claimed limitations as discussed above in Claim 24.
Zavala further teaches wherein the footwear upper structure comprises a plurality of differing zones (see Fig. 6, areas being zones 214, 216, 218, 228, 230, 232; wherein zones differ at the least for their locations).
the plurality of differing zones comprising one or more zones of varying thickness within a given one of the one or more zones (Col. 9 Lines 10-12 "third zones 218, 232 can be formed using a half-gauge knit to provide a ribbed appearance"; Col. 9 Lines 14-15 "second zones 216, 230 can be formed using a full-gauge knit"; Col. 9 Lines 18-19 "first zones 214, 228 can be formed using a full-gauge knit", wherein it is known in the art that a full-gauge knit would have a greater fiber density than a half-gauge knit, see extrinsic evidence Nilsson NPL; wherein differing fiber density indicates different thicknesses).
Regarding Claim 32, modified Zavala teaches all the claimed limitations as discussed above in Claim 24.
Cochran further teaches wherein the resin application and/or molding process utilizes heat to transform the at least the portion of the at least one type of polymer-reinforcing fiber into the fiber-reinforced polymer composite fabric section (see Col. 8 Line 3; Col. 5 Line 13 regarding heating to cure; wherein Cochran also shows it is known in the art to cure via heating; the recitation of “utilizing heat” can also be treated as a product-by-process limitation. Therefore, even if heating results in different structural characteristics of the end product than other curing methods, it still would have been prima facie obvious at the time the invention was made to use heating in the Cochran reference as claimed since such a curing process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).
Regarding Claim 36, modified Zavala teaches all the claimed limitations as discussed above in Claim 24.
Zavala further teaches wherein the footwear upper structure is knitted into shape using a plurality of different stitch patterns (Col. 9 Lines 10-12 "third zones 218, 232 can …provide a ribbed appearance"; Col. 9 Line 17 "second zones 216, 230 can have a mesh-type of appearance"; wherein the difference appearances indicate different stitch patterns, and wherein zones knit the shape).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavala (USPN 10306946) in view of Podhajny et al (USPN 9861160), herein Podhajny, and Cochran (USPN 5874133), as applied to the SECOND INTERPRETATION above, further in view of Aristizabal (US Publication 2018/0055145).
Regarding Claim 29, modified Zavala teaches all the claimed limitations as discussed above in Claim 28.
Zavala does not teach wherein the fiber density in the heel portion is greater than the fiber density in a mid-foot region of the footwear upper structure.

Aristizabal teaches wherein the fiber density in the heel portion is greater than the fiber density in a mid-foot region of the footwear upper structure ([0090] "Fig. 20 illustrates a knitted shoe upper (200) having regions of higher breathability (achieved with a loose knit construction) (201) and areas of lower breathability (achieved with a tight knit construction (202)"; wherein Fig. 20 shows 201 in midfoot; 202 in heel; wherein 202 heel is of tighter knit/higher density).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zavala’s heel and midfoot with the fiber density of Aristizabal in order to provide breathability as desired ([0090]).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavala (USPN 10306946) in view of Podhajny et al (USPN 9861160), herein Podhajny, and Cochran (USPN 5874133), as applied to the SECOND INTERPRETATION above, further in view of Bohringer (US Publication 2017/0176146).
Regarding Claim 34, modified Zavala teaches all the claimed limitations as discussed above in Claim 24.
Zavala with Podhajny via incorporation by reference already teaches wherein at least a portion of the at least one type of polymer-reinforcing fiber is knitted into a vertical warp textile element that is part of the unitary three-dimensionally shaped footwear upper structure (see Zavala Fig. 6; Col. 8 Lines 15-17 "third zone 232 may be provided…associated with collar 132"; Col. 9 Lines 10-12 "third zones 218, 232 can be formed using a half-gauge knit to provide a ribbed appearance"; wherein Podhajny shows the third zone 232 collar is with the polymer-reinforcing fiber of polyester; see Podhajny Fig. 5; Col. 6 Lines 18-19 "collar region 131 that is formed from a first yarn 134 and a second yarn 135"; Col. 6 Lines 28-30 "first yarn 134 may be an elastic yarn, such as...elastane...covered with...polyester yarn"; Col. 6 Lines 30-31 "second yarn 135 may be two ends of...polyester yarn").

Zavala does not explicitly teach wherein at least a portion of the at least one type of polymer-reinforcing fiber is knitted, tucked, plaited and/or inlaid into a vertical warp textile element that is part of the unitary three-dimensionally shaped footwear upper structure.

Bohringer teaches wherein at least a portion of the at least one type of polymer-reinforcing fiber is knitted, tucked, plaited and/or inlaid into a vertical warp textile element (see Fig. 1A; structural element 3b; [0091] "knitted textile fabric in the form of...warp-knitted fabric and/or weft-knitted fabric; [0087] "knitted fabric 3 includes ...needle loops 3a and a multiplicity of at least one other structural element 3b"; [0087] "fabric 3 is ...UHMW-PE; [0126] "knitted textile fabric 3 takes the form of a two-dimension textile sheet material"; [0101] "3b is selected from the group of tuck loop, float, inlay, partial insertion and filler thread").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zavala’s polyester knit (as provided via incorporation by reference of Podhajny) to be of the UHMWPE vertical warp textile element as taught by Bohringer in order to provide mechanical stability and/or integrity for further enhancement of ballistic-protective performance ([0101]), especially as it is known in the art to substitute polyester with polyethylene (see extrinsic evidence Hoying et al US Publication 2019/0231021), for high performance purposes, which Zavala via incorporation by reference of Podhajny also indicates (Podhajny Col. 10 Lines 46-58).  Such a substitution is still in alignment with previous modifications, as polyethylene is a known polyolefin, which is known to be a moldable thermoplastic (see extrinsic evidence Woodard US Publication 2018/0303204), and with which Cochran also teaches is a known moldable embodiment (Col. 5 Lines 19-20 polyethylene polymer-reinforcing fiber with polyurethane matrix), with similar motivational reasons.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Zavala’s ribbed appearance is capable of being the vertical warp textile element structure.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Zavala teaches that the vertical warp textile element would part of the unitary three-dimensionally shaped footwear upper structure.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavala (USPN 10306946) in view of Podhajny et al (USPN 9861160), herein Podhajny, and Cochran (USPN 5874133), as applied to the SECOND INTERPRETATION above, further in view of Greene (USPN 9149086).
Regarding Claim 35, modified Zavala teaches all the claimed limitations as discussed above in Claim 24.
Zavala further teaches further teaches wherein the footwear upper structure comprises an appendage (Col. 4 Line 50 “tongue 140”).

Zavala at least suggests wherein the appendage connected to a live hinge (Col. 4 Lines 50 Lines 55-57 “tongue 140 can be detached from lateral side 104 and medial side 105.  As such, tongue 140 can be moveably received within an open throat area of upper 120”, wherein being movably received seems to indicate a live hinge),
the live hinge being connected with another portion of the footwear upper structure (Col. 4 Lines 50 Lines 55-57 “tongue 140 can be detached from lateral side 104 and medial side 105.  As such, tongue 140 can be moveably received within an open throat area of upper 120”, wherein being movably received seems to indicate a live hinge allowing the tongue to be connected with the upper, and therefore the hinge being connected to the upper).

Zavala does not explicitly teach the live hinge enabling the appendage to be folded into a predefined position with respect to the footwear upper structure.

Greene teaches wherein the appendage connected to a live hinge (see Fig. 6; Col. 5 Lines 46-47 "primary components of tongue element 40...are a knitted sheath 41"; Col. 5 Lines 63, 66 "sheath 41 has...pair of flanges 47"); 
the live hinge being connected with another portion of the footwear upper structure (Col. 6 Lines 13-14 "flanges 47 extend outward from tongue element 40 and may be utilized to join tongue element 40 to upper 30" Col. 6 Lines 26-27 "sheath 41 is ...unitary knit construction"),
the live hinge enabling the appendage to be folded into a predefined position with respect to the footwear upper structure (Col. 6 Lines 45-47 "variety of different types of yarns may be incorporated into sheath 41 during the knitting process.  Polyester, for example", where polyester is a known foldable material depending on the folding force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zavala’s tongue with the flange and polyester tongue of Greene as another known method of joining portions of a unitary knit together, especially as Zavala via incorporation by reference of Podhajny already indicates utilizing polyester.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Morgan (USPN 11293124), Verfl (US Publication 2019/0365049), Lee (USPN 9961962), Riaz (US Publication 2015/0033447), Andon et al (USPN 10021939), Hursh et al (USPN 4571960) directed to differing zones; Zavala (USPN 10299531) directed to footwear article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732